—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit interfering with an employee, creating a disturbance, refusing to obey direct orders, making threats and engaging in conduct involving the threat of violence. We confirm. Notwithstanding petitioner’s contention to the contrary, the detailed misbehavior report and the corroborating eyewitness testimony presented at the hearing provides substantial evidence to support the determination of petitioner’s guilt (see. Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner and his inmate witnesses presented a contrary version of the subject incident, this merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). Moreover, the fact that the credibility determination was resolved adversely to petitioner does not establish bias on the part of the Hearing Officer (see, Matter of Nelson v Selsky, 239 AD2d 795). Petitioner’s remaining contentions have been examined and, to the extent that they have been preserved for appellate review, found to be without merit.
Cardona, P. J., Mikoll, Mercure, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.